PER CURIAM.
Section 228.091(2)(b)l., Florida Statutes, (1988) (trespass upon the grounds of a public school facility) provides that it is a misdemeanor for any student currently under suspension to remain on the campus or other facility of a public school after the school’s chief administrative officer, or his employee designee, has directed that student to leave such campus or facility. We reverse appellant’s adjudication of delinquency in case number 89-964 based on her violation of this statute because the only evidence is that the school’s acting princi*599pal asked the appellant to go, or to report, to his office and did not direct the student to leave the school campus or facility.
However, we find the record does support the trial court finding that appellant was suspended from school which constituted a violation of Condition 6 of a community control order dated April 21, 1989 in case number 89-289.
We reverse the adjudication of delinquency for trespass on school grounds in case number 89-964 and affirm the adjudication of violation of community control in case number 89-289.
AFFIRMED in part; REVERSED in part; REMANDED.
COWART, PETERSON and GRIFFIN, JJ., concur.